Citation Nr: 0331612	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a left leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and significant other


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, denying the 
veteran's claim for VA compensation under 38 U.S.C.A. § 1151 
for a left leg disorder.


REMAND

In his substantive appeal, received by the RO in May 2002, 
the veteran requested that he be afforded a hearing before 
the Board, sitting at the RO.  In an attached memorandum, the 
veteran's representative also requested an RO hearing and the 
veteran by July 2002 correspondence asked that the RO hearing 
be conducted by videoconference at the local VA medical 
center.  Such a hearing was thereafter conducted in November 
2002.  

In February 2003, the RO notified the veteran that a 
videoconference hearing before the Board had been scheduled 
to occur in April 2003, and he responded that he wished to 
decline the offer of a video hearing and that he would wait 
for a future visit by a member of the Board for his hearing.  
There is no indication that the veteran was thereafter 
afforded his requested hearing before the Board sitting at 
the RO.  Moreover, contrary to a handwritten note attached to 
the April 2003 correspondence from the veteran's 
representative, there is no statement signed by the veteran 
indicating that he was withdrawing his request to appear 
before a travel board.  In addition, the representative in 
his October 2003 reaffirms the veteran's request for a Board 
hearing.



Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

The veteran should be afforded a hearing 
before the Board, sitting at the RO in 
Huntington, West Virginia, in connection 
with his May 2002 request therefor.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


